EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 2, 4 and 11 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-12, 14-16 and 18-19 are currently pending in the present application. Claims 1, 3, 6-8 and 18 are currently amended; claims 2, 4 and 11 are withdrawn; claims 5, 13 and 17 are canceled; claims 9-10, 12 and 14-15 are previously presented; and claims 16 and 19 are original. The amendment dated January 26, 2021 has been entered into the record.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 2, 4 and 11 directed to Species I and Species II, non-elected without traverse.  Accordingly, claims 2, 4 and 11 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 6-10, 12, 14-16 and 18-19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Tsai (US 2006/0109396), of record, discloses a backlight system (Figs. 5A-5D) for controlling a viewing angle ([0036]) in a switchable privacy display system (500), the backlight system comprising: a first backlight unit (510) that emits light from a non-viewing side of the backlight system toward a viewing side of the backlight system (Figs. 5A and 5D); a second backlight unit (530) located on a viewing side of the first backlight unit that emits light toward the viewing side of the backlight system; a privacy optic (520 in Fig. 5D; [0037]) that is located on a non-viewing side of the second backlight unit and between the first backlight unit and the second backlight unit (Figs. 5A and 5D), wherein the privacy optic operates to transmit light from the first backlight unit in a limited viewing angle range (Fig. 5D and [0037]).
The prior art of Choi (US 2016/0357046), of record, discloses a privacy optics (502 in Figs. 19 and 20A-20B; [0096]) that includes a liquid crystal material (514); a front polarizer (54 in Fig. 19; [0093]) located on a viewing side of the privacy optic and a second polarizer (60) located on a non-viewing side of the privacy optic; and a viewing angle restriction is stronger when a voltage is applied across a liquid crystal cell ([0097]-[0098]).
The prior art of Kizaki (US 2015/0268495), of record, discloses that a liquid crystal optical element comprises a hybrid aligned nematic (HAN) cell (Figs. 6A-6B and 7 and [0053] “HAN (hybrid-aligned nematic)” mode), the HAN cell including a first substrate having a first 
However, Tsai, Choi and Kizaki, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1, especially “the first polarizer located on a viewing side of the privacy optic and on a non-viewing side of the second backlight unit; and the second polarizer located on a non-viewing side of the privacy optic and on a viewing side of the first backlight unit; wherein the privacy optic comprises a switchable liquid crystal retarder cell configured as a hybrid aligned nematic (HAN) cell located between the first polarizer and the second polarizer, and wherein a viewing angle restriction is stronger when a voltage is applied across the HAN cell”. The examiner further considered Liu (US 2017/0329073), Wheatley (US 2017/0176652), Lee (US 2017/0153383), Nishitani (US 2012/0235891), Hashimoto (US 5956107), Kawai (US 8582055), Wang (US 2018/0199406), Umemoto (US 2003/0043315) and Liu (US 2017/0329073). Liu teaches locating a polarizer (140 in Figs. 1A-1B) between a first backlight unit and a second backlight unit (100 and 110) to control a view angle ([0058]).  However, the prior art, taken alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 3, 6-10, 12, 14-16 and 18-19 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                  

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871